Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sherif Safwat Ezzat appeals the district court’s order granting his motion for sentence reduction under 18 U.S.C. § 3582(c)(2) (2006), but denying his request for a reduction below the range of imprisonment suggested by the reconfigured guidelines as a result of Amendment 706 to the Sentencing Guidelines. See U.S. Sentencing Guidelines Manual, App. C. Amend. 706. We have reviewed the record and find no reversible error. Accordingly, we affirm based on our recent decision in United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.